Opinion
Per Curiam,
The order of the court below is vacated, and the record is remanded with directions to enter an order permitting Willie Green to file within thirty (30) days from the date of entry of this order post-trial motions as if the same were timely filed. If such are filed and *594decided adversely to Green, lie may then file a direct appeal from the judgment and conviction. Commonwealth v. Harris, 443 Pa. 279, 278 A. 2d 159 (1971); Commonwealth v. Robinson, 442 Pa. 512, 276 A. 2d 537 (1971); Commonwealth v. Maloy, 438 Pa. 261, 264 A. 2d 697 (1970).